UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09223 Pioneer Strategic Income Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:September 30 Date of reporting period:July 1, 2015 to June 30, 2016 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Strategic Income Fund By (Signature and Title)/s/ Lisa Jones Lisa Jones, Chief Executive Officer & President DateJuly 28, 2016 Pioneer Strategic Income Fund ALPHA NATURAL RESOURCES, INC. Ticker:ANRZQSecurity ID:02076XAC6 Meeting Date: JUN 29, 2016Meeting Type: Written Consent Record Date:MAY 23, 2016 #ProposalMgt RecVote CastSponsor 1The Plan - Class 6c: Non-second LienNoneForManagement Category 2 General Unsecured Claims DESARROLLADORA HOMEX S.A.B. DE C.V. Ticker:HOMEX *Security ID:P35054132 Meeting Date: APR 29, 2016Meeting Type: Annual Record Date:APR 18, 2016 #ProposalMgt RecVote CastSponsor 1Approve Financial Statements andForAgainstManagement Statutory Reports 2Approve Allocation of IncomeForForManagement 3Present Report on Share RepurchaseForForManagement Reserve 4Approve Report of Audit Committee andForAgainstManagement Corporate Practices and Compensation Committee 5Elect Directors, Chairman and BoardForForManagement Secretary; Approve Their Remuneration 6Elect Chairmen and Members of AuditForForManagement Committee and Corporate Practices and Compensation Committee 7Approve Cancellation of 24 Shares,ForForManagement Remaining of Reverse Stock Split Approved by AGM on June 29, 2015 8Authorize Board to Ratify and ExecuteForForManagement Approved Resolutions LDK SOLAR CO., LTD. Ticker:LDKYQSecurity ID:50183L107 Meeting Date: JUL 09, 2015Meeting Type: Annual Record Date:JUN 09, 2015 #ProposalMgt RecVote CastSponsor 1Approve the 2014 Annual ReportForForManagement 2Elect Director Xingxue TongForAgainstManagement 3Elect Director Shi-an WuForForManagement 4Ratify KPMG as AuditorsForForManagement SWIFT ENERGY COMPANY Ticker:SFYWQSecurity ID:870738AK7 Meeting Date: MAR 23, 2016Meeting Type: Written Consent Record Date:FEB 19, 2016 #ProposalMgt RecVote CastSponsor 1The PlanForForManagement 2Opt Out of Voluntary ReleasesNoneAbstainManagement END NPX REPORT
